UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MANUEL ALBERTO NICOLAS, individually and
on behalfofothers similarly situated,
                             Plaintiff,
                                                               OPINION AND ORDER
                     -against-
                                                                    16 Civ. 7699 (ER)
701 DELI INC. (d/b/a 701 DELI), FOUAD
HIZAM MUSAID, ABDULLAH MUSAID, and
MAKI DOE,
                          Defendants.


Ramos, D.J.:

       On March 15, 2019, the parties submitted an application to the Court to approve their

Agreement settling unpaid overtime wage claims brought under the Fair Labor Standards Act

and to dismiss the case with prejudice. Doc. 70. On October 17, 2019, the Court concluded that

the settlement amount was fair and reasonable and that the attorneys' fees provided were

appropriate and supported by counsel's billing records. Doc. 72. The Court, however, declined

to approve the Agreement based on an unduly broad release provision. Id.

       In response to the Court's order, the parties submitted a revision to the agreement on

November 12, limiting the release provision to the claims at issue in this litigation. Doc. 78.

Accordingly, the Court finds that the revised Agreement complies with Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), and approves the revised Agreement. The
Court hereby dismisses the case with prejudice. The Clerk of Court is respectfully directed to

close the case.


It is SO ORDERED.




                                                             �=%&
Dated:   November 12, 2019
         New York, New York
                                                                                   U.S.D.J.




                                                2
